UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF ELEMENTARY AND SECONDARY EDUCATION

TO:

State Assessment Directors
State Title I Directors
State Special Education Directors

FROM:

Ruth E. Ryder
Acting Director, Office of Special Education Programs
Office of Special Education and Rehabilitative Services
Patrick Rooney
Deputy Director, Office of State Support
Office of Elementary and Secondary Education

DATE:

August 27, 2018

SUBJECT:

Additional Information Regarding the Requirements to Request a Waiver from the One
Percent Cap on the Percentage of Students Who May Be Assessed with an Alternate
Assessment Aligned with Alternate Academic Achievement Standards (AA-AAAS)

The purpose of this memorandum is to provide an update on the requirement, in Title I of the Elementary
and Secondary Education Act of 1965 (ESEA), as amended by the Every Student Succeeds Act (ESSA),
related to participation on an alternate assessment aligned with alternate academic achievement standards
(AA-AAAS) for the 2018-2019 school year (SY). As a reminder, the ESEA requires that only students
with the most significant cognitive disabilities may take an AA-AAAS and limits the number of students
that a State may assess with an AA-AAAS to no more than 1.0 percent of all students in the grades
assessed in a State.1 However, a State that is able to meet a number of requirements may apply to the
U.S. Department of Education (the Department) for a one-year waiver from the 1.0 percent participation
requirement. On May 16, 2017, the Department posted information regarding the procedures for a State
to apply for such a waiver for SY 2017-2018.2 The Department granted the waiver to States that
demonstrated compliance with the waiver requirements.3
For a State that was not granted this waiver last year, the same requirements apply. In addition, any State
that was approved for a waiver of this requirement in SY 2017-2018 and that needs to extend the waiver
1

See http://www2.ed.gov/documents/essa-act-of-1965.pdf
See https://www2.ed.gov/admins/lead/account/saa/onepercentcapmemo51617.pdf
3
See https://www2.ed.gov/admins/lead/account/stateplan17/waivers/index.html.
2

400 MARYLAND AVE., SW, WASHINGTON, DC 20202
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness by
fostering educational excellence and ensuring equal access.

Page 2
for SY 2018-2019 is required to demonstrate substantial progress towards achieving each component of
the prior year’s plan and timeline to ensure that the State is making progress towards meeting the 1.0
percent cap and assessing only students with the most significant cognitive disabilities with an AAAAAS. The requirements associated with demonstrating substantial progress are described in more detail
below.
Information for States Applying for a Waiver for the First Time in SY 2018-2019
The letter on May 16, 2017, describes the requirements and procedures to request a waiver from the 1.0
percent cap. States applying for a waiver should ensure that their request addresses each requirement.
Among waiver requests submitted in 2017-2018, the Department noted that some States did not provide:
 Data from the current or previous school year4 to show the number and percentage of students
overall and from each subgroup of students who will take or took the AA-AAAS with respect
to each subject for which the State seeks a waiver;
Example (this is sample data only, it does not represent any single State’s data):
# Taking
State
Total
ELA AA
Grades 3-8 AAAS Gr. % Taking State
and 10
3-8 and
ELA AA AAAS
Group
ELA
10
Gr. 3-8 and 10
475,611
7,453
1.57%
All Students
(=7,453/475,611)
41,232
911
2.21%
English learners
46,258
1,116
2.41%
Black
95,464
2,168
2.27%
Hispanic/Latino
31,956
432
1.35%
Asian
260,701
3,919
1.50%
White
172,190
4,754
2.76%
Econ. Disadv.


Data to show that the State has assessed the achievement of at least 95 percent of all students and
95 percent of children with disabilities who are enrolled in grades for which the assessment is
required (note: include data separately for each requested subject – reading/language arts (R/LA),
mathematics and/or science). This percentage must include all students assessed with the general
assessment and the AA-AAAS for each applicable subject;

Example (this is sample data only, it does not represent any single State’s data):
Subject Area/Group
Enrolled
Assessed
% Assessed
R/LA–All Students Total
Gr. 3-8, 10
424,382
409,439
96.5%
R/LA–Children With
Disabilities (CWD)
Totals Gr. 3-8, 10
93,121
89,369
96.0%
4

A State applying for a waiver for the 2018-2019 school year could submit data from either 2018-2019 (current school year) or
2017-2018 (previous school year).

Page 3
Math–All Students
Totals
Gr. 3-8, 10
Math–CWD Totals Gr.
3-8, 10
Science–All Students
Totals
Gr 4, 7, 10
Science–CWD Totals
Gr. 4, 7, 10




424,653

409,978

96.5%

92,745

89,745

96.8%

141,460

138,957

98.2%

30,528

29,852

97.8%

Evidence that the SEA has verified that each LEA that the State anticipates will assess more than
1.0 percent of its assessed students in any subject using an AA-AAAS:
o followed the State’s guidelines for participation in the AA-AAAS5; and
o will address any disproportionality in the percentage of students in any subgroup taking an
AA-AAAS.
A plan and timeline with clear, actionable steps and milestones that includes:
o A clear description of how the State will improve the implementation of its guidelines for
participation in the AA-AAAS, including by reviewing and, if necessary, revising its
definition of students with the most significant cognitive disabilities (see 34 CFR 200.6(d)(1)),
so that the State meets the 1.0 percent cap in each subject for which assessments are
administered in future school years;
o A clear description of how it will monitor and regularly evaluate each LEA to ensure that
the LEA provides sufficient training such that school staff who participate as members of an
individualized education program (IEP) team or other placement team understand and
implement the guidelines established by the State for participation in an AA-AAAS so that all
students are appropriately assessed; and
o A clear description of how the State will address any disproportionality in the percentage of
students taking an AA-AAAS as identified through the data provided.6

Information for States Applying to Extend a Previously Granted Waiver
A State that wishes to request an extension of a waiver that they received in SY 2017-2018 should provide
updated information regarding each requirement in the previous year’s submission, as outlined in the
May 16, 2017, memorandum. In preparing a waiver renewal request, States must continue to meet each
requirement associated with a first-year waiver. Additionally, a State must demonstrate substantial
progress towards achieving each component of the prior year’s plan and timeline. As noted above, in
creating a plan and timeline, a State must address three areas within its plan and timeline:
 How the State will improve the implementation of its guidelines for participation in the AAAAAS including by reviewing and, if necessary, revising its definition of students with the most
significant cognitive disabilities (see 34 CFR 200.6(d)(1)), so that the State meets the 1.0 percent
cap in each subject for which assessments are administered in future school years;
 How the State will monitor and regularly evaluate each LEA to ensure that the LEA provides
sufficient training such that school staff who participate as members of an IEP team or other
placement team understand and implement the guidelines established by the State for participation
5
6

34 CFR 200.6(d), consistent with section 612(a)(16)(C) of the Individuals with Disabilities Education Act (IDEA).
34 CFR 200.6(c)(4)(iv)

Page 4


in an AA-AAAS so that all students are appropriately assessed; and
How the State will address any disproportionality in the percentage of students taking an AAAAAS as identified through the data provided.7

The Department will base decisions about extensions of any 1.0 percent cap waivers by evaluating
whether the State met the requirements as well as the degree to which it has demonstrated progress against
the previous year’s plan for improvement.
States with questions about these waiver requests should contact their Office of State Support contacts at:
OSS.[State]@ed.gov (e.g., OSS.Nebraska@ed.gov) and their Office of Special Education Programs State
Lead. Thank you for your continued commitment to our nation’s students.

7

34 CFR 200.6(c)(4)(iv)

